DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9, 10, and 12 contain amounts of the secondary monomer that are outside the scope of claim 1, which requires from 0.1 to 1 mole percent of the secondary monomer.  As such, the scope of claims 9, 10, and 12 are broader than the independent claim and do not further limit the scope of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of further examination, the claims are being interpreted as being independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US Pat. 5,489,470).
Considering Claims 9 and 10:  Noda teaches a composition comprising a polyester comprising 50 to 100 molar percent of a first monomer (5:58-6:11) that is preferably polyhydroxybutyrate (6:31-33); a second monomer that is a hydroxyalkanoate having 6 to 21 carbon atoms (5:58-6:11); and a third monomer (6:43-55) that is preferably 3-hydroxyvalerate or 4-hydroxybutryate (6:62-67).  Noda teaches an example comprising 83.6 mol percent of 3-hydroxybutryate, 11.4 mol percent of 3-hydroxyvalerate, 2.5 mole percent of 3-hydroxyoctanoate, and 2.5 mole percent of 3-hydroxydecanoate (Example 10).

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (US Pat. 6,117,658).
Considering Claims 9 and 10:  Dennis et al. teaches a composition comprising a terpolymer of 3-hydroxybutryate, 3-hydroxyhexanoate, and 4-hydroxybutyrate (10:26-49), where the 3-hydroxyhexanoate is present in and amount of 2 to 20 mol percent (10:26-49) and the 4-hydroxybutyrate is present in an amount of 1.3 mole percent (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470).
Considering Claim 12:  Noda teaches a composition comprising a polyester comprising 50 to 100 molar percent of a first monomer (5:58-6:11) that is preferably polyhydroxybutyrate (6:31-33); a second monomer that is a hydroxyalkanoate having 6 to 21 carbon atoms (5:58-6:11); and a third monomer (6:43-55) that is preferably 3-hydroxyvalerate or 4-hydroxybutryate (6:62-67).  Noda teaches an example comprising 83.6 mol percent of 3-hydroxybutryate, 11.4 mol percent of 3-hydroxyvalerate, 2.5 mole percent of 3-hydroxyoctanoate, and 2.5 mole percent of 3-hydroxydecanoate (Example 10).
	Noda teaches the amount of 3-hydroxybutryate as preferably being 95 to 99.5 weight percent, and the amount of hydroxyalkanoate having 6 to 21 carbon atoms as being less than 5 weight percent (6:7-22).  This overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the monomers in the claimed ranges, and the motivation to do so would have been, as Noda suggests, to provide good processability to the composition (4:29-33).

Claim 1-3, 6-8, 11, and 22-27  is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470).
Considering Claims 1-3, 7, 8, and 11:  Noda teaches a composition comprising a polyester comprising 50 to 100 molar percent of a first monomer (5:58-6:11) that is preferably polyhydroxybutyrate (6:31-33); a second monomer that is a hydroxyalkanoate having 6 to 21 carbon atoms (5:58-6:11); and a third monomer (6:43-55) that is preferably 3-hydroxyvalerate or 4-hydroxybutryate (6:62-67).  
Noda teaches the amount of 3-hydroxybutryate as preferably being 95 to 99.5 weight percent, and the amount of hydroxyalkanoate having 6 to 21 carbon atoms and tertiary monomer as being 0.5 to 5 weight percent (6:7-22).  Thus the amount of the tertiary monomer would be less than 5 weight percent in this embodiment.  This range encompasses the claimed range of 0.1 to 1 mole percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of tertiary monomer in the claimed range, and the motivation to do so would have been, as Noda suggests, it is a preferred amount of tertiary monomer in the copolymer.
Considering Claim 6:  Noda teaches that the hydroxyalkanoate can be 3-hydroxyhexanoate (5:58-6:11).
Considering Claim 22:  Noda teaches forming a molded article from the composition (19:56-62).
Considering Claim 23:  Noda teaches forming an extruded article from the composition (16:62-67).
Considering Claim 24:  Noda teaches a fiber made from the composition (17:54-58).
Considering Claim 25:  Noda teaches forming a film from the composition (11:37-38).
Considering Claim 26:  Noda teaches forming a foam from the composition (18:18-19).
Considering Claim 27:  Noda teaches forming a dispersion comprising the polymer (23:62-64).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Muzaiyanah et al. (Appl Biochem Biotechnol (2013) 170:1194-1215).
Considering Claim 4:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach the presence of a 4-hydroxyvalerate monomer in the copolymer.  However, Muzaiyanah et al. teaches adding 1 to 4 mole percent of 4-hydroxyvalerate to a polyhydroxybutryate copolymer (Abstract).  Noda and Muzaiyanah et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the 4-hydroxyvalerate of Muzaiyanah et al. into the polymer of Noda, and the motivation to do so would have been, as Muzaiyanah et al. suggests, to improve the thermal stability of the polymer (pg. 1213).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Chuah et al. (Polymer Degradation and Stability 98 2013 331-338).
Considering Claim 5:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach the polymer as comprising 5-hydroxyvalerate.  However, Chuah et al. teaches adding 1 to 32 mole percent, preferably 1 to 10 mole percent, of 5-hydroxyvalerate into a polyhydroxybutyrate polymer (Abstract).  Noda and Chuah et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the 5-hydroxyvalerate of Chuah et al. to the composition of polyester of Noda, and the motivation to do so would have been, as Chuah et al. suggests, to improve the biodegradability of the polyester (Abstract).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Yano et al. (US 2003/0145518).
Considering Claims 15-18:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach adding the claimed polymers to the composition.  However, Yano et al. teaches mixing less than 50 weight percent of an additional polymer with polyhydroxybutryate, where the additional polymer can be polylactic acid, polyvinyl chloride, polycaprolactone, or other polymers (10:27-11:3).  Noda and Yano et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the polymers of Yano et al. to the composition of Noda, and the motivation to do so would have been, to modify the adhesive properties of the composition (10:27-11:3).
Considering Claim 20:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach the claimed fillers.  Hwoever, Yano et al. teaches adding 0.01 to 8 parts of silica powder to a polyhydroxybutyrate adhesive (15:50-16:4).  It would have been obvious to a person having ordinary skill in the art to have added the silica of Yano et al. to the composition of Noda, and the motivation to do so would have been, as Yano et al. suggests, to improve the flowability of the adhesive (15:50-16:4).
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Abe et al. (US 2015/0210801).
Considering Claims 19:  Noda teaches the composition of claim 1 as shown above.
	Noda does not teach adding a nucleating agent to the composition.  However, Abe et al. teaches adding 0.05 to 12 parts of pentaerythritol to a polyhydroxybutryate as a nucleating agent (¶0042-48).  Noda and Abe et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have added the pentaertythritol of Abe et al. to the composition of Noda, and the motivation to do so would have been, as Abe et al. suggests, to improve the speed of processing during molding (¶0030). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US Pat. 5,489,470) as applied to claim 1 above, and further in view of Noda et al. (US 2003/0145518).
Considering Claim 21:  Noda teaches the composition of claim 1 as shown above.
	Noda is silent towards the presence of a plasticizer.  However, Noda et al. teaches the presence of a citrate ester as a plasticizer in a polyhydroxybutyrate in an amount of less than 20 weigh percent (¶0093).  Noda and Noda et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate compositions.  It would have been obvious to a person having ordinary skill in the art to have used the plasticizer of Noda et al. in the composition of Noda, and the motivation to do so would have been to increase the flexibility of the polymer.

Claim 1, 3, 6, 11, 13, and 14 is rejected under 35 U.S.C. 103 as being unpatentable Dennis et al. (US Pat. 6,117,658).
Considering Claims 1, 3, 6, and 11:  Dennis et al. teaches a composition comprising a terpolymer of 3-hydroxybutryate, 3-hydroxyhexanoate, and 4-hydroxybutyrate (10:26-49), where the 3-hydroxyhexanoate  is present in and amount of 2 to 20 mol percent (10:26-49) and the 4-hydroxybutyrate is present in an amount of 1.3 mole percent (Table 1).  Dennis et al. teaches the 3-hydroxybutryate as being 98.7 mole percent, the 4-hydroxybutryate as being 1.3 mole percent (Table 1), and the 3-hydroxyhexanoate  is present in and amount of 2 to 20 mol percent (10:26-49).
	Dennis et al. teaches the amount of 4-hydroxybutyrate as being 1.3 mole percent.  This is sufficiently close to 1 mole percent that a person having ordinary skill in the art would expect the polymers to have substantially similar properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05.
Considering Claims 13 and 14:  Dennis et al. teaches the molecular weight as being greater than 600,000 Daltons (5:5-16).

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Noda does not teach the claimed amount of secondary monomer is not persuasive.  Noda teaches the amount of 3-hydroxybutryate as preferably being 95 to 99.5 weight percent, and the amount of hydroxyalkanoate having 6 to 21 carbon atoms and tertiary monomer as being 0.5 to 5 weight percent (6:7-22).  Thus the amount of the tertiary monomer would be less than 5 weight percent in this embodiment.  This range encompasses the claimed range of 0.1 to 1 mole percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of tertiary monomer in the claimed range, and the motivation to do so would have been, as Noda suggests, it is a preferred amount of tertiary monomer in the copolymer.
B)  The applicant’s argument that Dennis et al. does not teach the claimed amount of secondary monomer is not persuasive.  Dennis et al. teaches the amount of 4-hydroxybutyrate as being 1.3 mole percent.  This is sufficiently close to 1 mole percent that a person having ordinary skill in the art would expect the polymers to have substantially similar properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767